       Case 1:18-cv-03086-DLF Document 7 Filed 01/21/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

DAVID CODREA, et al.                )
                                    )
      Plaintiffs,                   )
      v.                            )
                                    ) Civil Action No. 18-cv-3086-RC
BUREAU OF ALCOHOL, TOBACCO,         )
FIREARMS AND EXPLOSIVES, et al.     )
                                    )
      Defendants.                   )
____________________________________)


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR A STAY OF
       PROCEEDINGS IN LIGHT OF LAPSE OF APPROPRIATIONS

        Plaintiffs hereby oppose Defendants’ Motion for Stay filed January 18th, 2019

(“Def. Mot.”) [Docket #6]. Plaintiffs request that this Court deny the motion for a stay or,

in the alternative, grant a stay of the litigation together with a stay on the effective date of

the noticed regulation. Plaintiffs recognize, as Defendants’ Motion points out, that the

federal government currently is under a partial shutdown, and for that reason, Defendants

have asked for a stay of these proceedings. Although counsel for Defendants may be

required to seek to defer pending civil litigation during the shutdown, there are important

reasons for this litigation to continue.

        Moreover, there are federal policies in place for this litigation to continue. The

challenged regulation’s 90-day clock began ticking upon publication in the Federal

Register, which occurred on December 26, 2018 — several days after the government

shutdown began. The date purposefully chosen by Defendants for publication of its

regulation was the day after Christmas and just before the New Year. Defendants ask this

Court to place the litigation on hold indefinitely while the clock on the effective date of the
       Case 1:18-cv-03086-DLF Document 7 Filed 01/21/19 Page 2 of 4



proposed regulations continues to tick. A stay in this case necessarily would be open-ended,

as Defendants admit, “[t]he Department does not know when funding will be restored by

Congress.” Def. Mot at 1.

        Time is of the essence in this case. The noticed regulation will go into effect on

March 26, 2019, at which time bump stock owners must have either destroyed or

surrendered their property. If Defendants’ stay is granted, Plaintiffs and all other similarly

situated individuals will be forced to surrender or destroy their property without having

been allowed to avail themselves of the judicial process. Multiple other Courts have

rejected the Department of Justice’s attempts to stay litigation in similarly time sensitive

litigation. See Guedes et al v. Bureau of Alcohol, Tobacco, Firearms, And Explosives et

al, U.S.D.C District of Columbia, 18-cv-2988 [Minute Order 1/11/2019]; Gun Owners of

America, Inc. et al. v. Whitaker, et al, U.S.D.C. Western Division of Michigan, 18-cv-

1429-PLM [Docket 20]. Further, in other litigation, government defendants have indicated

that “the Department of Justice Fiscal Year 2019 Contingency Plan allows Defense

Counsel to continue to litigate this matter so long as this Court orders them to do so.” See

Lucas R., et al. v. Alex Azar, Secretary of U.S. Dep’t of Health and Human Services, et al,

U.S.D.C. Central District of California, 18-cv-5741-DMG [Docket #142].

        Ultimately a motion to stay is equitable relief and it would defy equity to allow the

federal government to ban private property and then strip the sole remedy Plaintiffs have

in challenging this ban by imposing a shutdown of the government.

        Plaintiffs respectfully request that this Court deny Defendants’ motion to stay, or

in the alternative, to stay the litigation and stay the effective date of the noticed regulation




                                               2
        Case 1:18-cv-03086-DLF Document 7 Filed 01/21/19 Page 3 of 4



so that the Plaintiffs, and all other similarly situated individuals, are not prejudiced by the

stay.



Dated: January 21, 2019

                                               Respectfully Submitted,

/s/ Stephen D. Stamboulieh                         /s/ Alan Alexander Beck
Stephen D. Stamboulieh                             Alan Alexander Beck
Stamboulieh Law, PLLC                              Law Office of Alan Beck
P.O. Box 4008                                      2692 Harcourt Drive
Madison, MS 39130                                  San Diego, CA 92123
(601) 852-3440                                     (619) 905-9105
stephen@sdslaw.us                                  Alan.alexander.beck@gmail.com
DC District Court Bar# MS0009                      DC District Court Bar# HI001
Counsel for Plaintiffs




                                               3
      Case 1:18-cv-03086-DLF Document 7 Filed 01/21/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

        I, Stephen D. Stamboulieh, hereby certify that I have filed with the Clerk of this
Court, a true and correct copy of the foregoing document or pleading, utilizing this Court’s
CM/ECF system, which generated a Notice and delivered a copy of this document or
pleading to all counsel of record.


Dated: January 21, 2019.

                                      /s/ Stephen D. Stamboulieh
                                      Stephen D. Stamboulieh




                                             4
